Title: From James Madison to Thomas Jefferson, 2 June 1780
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philadelphia, June 2d 1780

I have written several private letters to you since my arrival here, which as they contained matters that I should be sorry should fall into other hands, I could wish to know had been received. If your Excellency has written any acknowledgments of them, they have never reached me.
Mr. Griffin tells me he has seen several letters just recd. by Mr. Bingham from Martinique which give information that three successive engagements have taken place between the Fleets in the W. Indies, the two first of which were indecisive but that the third was so far in favor of the French that the English had gone into port and left the former entirely master of those Seas: that they were gone in consequence of that, inside Barbadoes, and that the general expectation was that both that Island and St Kitts would speedily be in their possession.
It appears from sundry accounts from the Frontiers of N. York and other N. States that the Savages are making the most distressing incursions under the direction of British Agents, and that a considerable force is assembling at Montreal for the purpose of wresting from us Fort Schuyler which covers the N. Western frontiers of N. York. It is probable the Enemy will be but too successful this campaign in exciting their vindictive spirit against us throughout the whole frontier of the United States. The Expedition of Genl. Sullivan agst. the six nations seems by its effects rather to have exasperated than to have terrified or disabled them. And the example of those nations will add great weight to the exhortations addressed to the more Southern tribes.
Rivington has published a positive and particular account of the Surrender of Charlestown on the 12 U[l]to. said to be brought to N. York by the Iris which left Charleston five days after. There are notwithstanding some circumstances attending it which added to the notorious character for lying of the Author, leave some hope that it is fictitious. The true state of the matter will probably be known at Richmond before this reaches you.
We have yet heard nothing further of the Auxiliary Armament from France: However anxiously its arrival may be wished for it is much to be feared we shall continue to be so unprepared to co-operate with them, as to disappoint their views, and to add to our distress & disgrace. Scarce a week, and sometimes scarce a day, but brings us a most lamentable picture from Head Quarters. The Army are a great part of their time on short allowance, at some times without any at all, and constantly depending on the precarious fruits of momentary expedients. General Washington has found it of the utmost difficulty to repress the mutinous spirit engendered by hunger and want of pay: and all his endeavours could not prevent an actual eruption of it in two Connecticut Regts. who assembled on the parade with their arms and resolved to return home or satisfy their hunger by the force of the Bayonet. We have no permanent resource and scarce even a momentary one left but in the prompt & vigorous supplies of the States. The State of Pennsylvania has it in her power to give great relief in the present crisis, and a recent act of its Legislature shews, they are determined to make the most of it. I understand they have invested their Executive with a dictatoreal Authority from which nothing but the lives of their Citizens are exempted. I hope the good resulting from it will be such as to compensate for the risk of the precedent.
With great respect I am Yr. Excellency’s Most Ob. & humb Servt
James Madison Junr.
